DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claims 46-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 11-12 of U.S. Patent No. 9,409,971 B2 in view of Kim (Kim et al.  Cytotechnology 47:37-49, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instant claims.
Regarding claim 46, patent claim 1 discloses a cell culture supernatant comprising recombinant Von Willebrand Factor (rVWF), wherein at least 20% of the rVWF is present in a high molecular weight VWF multimer of more than 10 dimers, wherein the cell culture supernatant has been supplemented to provide a final copper concentration of at least 2.4 μg/L, and wherein the NH.sub.4.sup.+ content of the cell culture supernatant is maintained at a concentration below 4 mM or below 10 mM.  It differs from the instant claim 46 because instant claim 46 more broadly recites a composition, whereas patent claim 1 more narrowly recites a cell culture supernatant (i.e. species of composition).  Patent claim 1 also recites copper limitations not recited by the instant claim.  As such, patent claim 1 is an anticipatory species of instant claim 46, rendering it obvious.
	Regarding instant claim 47, patent claims 3-5 recite the limitations of  a rVWF specific ristocetin cofactor activity of at least 30, 40, or 50 mU/μg rVWF, respectively.
Regarding instant claim 48, patent claims 6-8 recite the limitations of  a rVWF specific ristocetin cofactor activity of at least 60, 70, or 80 mU/μg rVWF, respectively.
	Regarding instant claim 49, patent claim 10 recite identical limitations to the instant claim.
	Regarding instant claims 50-52, patent claim 1 recites the NH4+ content is maintained at a concentration below 4 mM or below 10 mM.  As such, an ordinary artisan would understand that range encompasses below 10, 9, or 8 mM as claimed in instant claim 50; below 7, 6, 5 mM as recited in claim 51, and below 4, 3, 2, 1 mM as recited in claim 52.
	Regarding claim 53, patent claim 11 recites identical claim language.
	Regarding claim 54, patent claim 12 recites identical claim language.
	Regarding claim 55, patent claim 1 recites a cell culture supernatant comprising recombinant Von Willebrand Factor (rVWF), wherein at least 20% of the rVWF is present in a high molecular weight VWF multimer of more than 10 dimers, wherein the cell culture supernatant has been supplemented to provide a final copper concentration of at least 2.4 μg/L, and wherein the NH.sub.4.sup.+ content of the cell culture supernatant is maintained at a concentration below 4 mM or below 10 mM.  Patent claim 1 differs from instant claim 55 in that is recites a cell culture supernatant, whereas instant claim 55 recites a cell culture solution comprising a culture media.  While a cell culture supernatant can comprise cell culture medium, a supernatant is a species of cell culture medium extracted following a centrifugation.  As such, it is a species of cell culture medium.  Also the patent claim additionally recites activity and size limitations not recited by the instant claim.  The instant claims also specifies the presence of one or more cells that is not taught by the patent.  However, the patent does disclose that it is a supernatant.  As such, one or ordinary skill in the art would reasonably expect a few contaminating cells can be present, thus being an obvious variant of patent claim 1.
	Regarding claim 56-57, patent claim 1 recite the genus, copper, whereas these instant claim recites species of copper.  However, at the time of effectively filing, all the claimed copper species were known and available for use and would be considered equivalent that can be predictably used in the patent claim to arrive at the limitations of instant claims 56-57.
	Regarding claim 58, patent claim 1 does not teach the species of a protein free culture media.  However, protein free culture medias were long established in the prior art and readily available for use (Kim p. 40, col 1, paragraph 1 under “Fortification of vitamins’ section) in patent claim 1.  As such, patent claim 1 renders the instant claim obvious.
	Regarding claims 59-60, patent claim 1 does not teach cells, mammalian (claim 59) or CHO (claim 60).  However, at the time of effective filing CHO cell were a common cell type used to make recombinant proteins for use in humans, as demonstrated by Kim (abstract).  As such, these are obvious variant of patent claim 1.
	Regarding claims 61 and 62, patent claim 1 does not teach the nicotinamide limitations as claimed.  However, Kim teaches that niacinomide (aka nicotinamide) supplementation in to the medium of CHO cell culture for production of recombinant proteins (abstract).  Further, Kim teaches that niacinomide improves cell viability and protein production (p. 40, col 2, last paragraph; p.41, paragraph bridging col 1 and 2).  As such it would have been obvious to an artisan of ordinary skill at the time of the invention to use nicotinamide in the medium of the composition of patent claim 1 to predictably arrive at the limitations of claims 61 and 62.  
	Regarding claims 63-65, patent claims 3-8 teach the limitations of these claims.

(2) Claims 46-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 16, 24, 25, and 27 of U.S. Patent No. 10, 822, 394 B2 in view of Kim (Kim et al.  Cytotechnology 47:37-49, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instant claims.
	Regarding claim 46, patent claim 1 discloses a product by process comprising cell culture supernatant (i.e. composition) comprising a rVWF.  The process discloses wherein the NH4+ concentration of below 4 mM or 10 mM.    Patent claim 1 discloses expressly disclose at least 20% of the isolated is present in a high molecule weight VWF of more than 10 dimers.  Patent claim 1 does not expressly teach at least 0.5 IU ristocetin cofactor activity per mL.  However, the process by which the supernatant in the patent is the identical process by which composition in instant claim 46 is made.  As such, inherently the supernatant should at least 0.5 IU ristocetin cofactor activity per mL.  As such, patent claim 1 is an obvious species of instant claim 46.   
	Regarding instant claims 47-48, patent claims 1 inherently should have claimed range of ristocin cofactor activity per mL as discussed above.
	Regarding instant claim 49, patent claim 24 discloses the same limitations.
	Regarding claims 50-52, patent claim 1 discloses a NH4+ concentration of below 4mM or 10 mM.  As such, an ordinary artisan would understand that these ranges encompass below 10, 9, or 8 mM (claim 50), 7, 6, or 5 mM (claim 51), and 4, 3, 2, 1 mM (claim 52).
	Regarding claim 53, patent claim 25 recites the same limitations.
	Regarding claim 54, patent claim 27 recites the same limitations.
	Regarding claim 55, patent claim 1 discloses the culture solution comprising a cell culture medium and one or more cell as well as the copper component in the process language.  As such, instant claim 55 is an obvious variant of patent claim 1.
	Regarding claims 56 and 57, patent claims 10 and 11, respectively recite the same copper component limitations.
	Regarding claim 58, patent claim 16 discloses a protein free culture media.
	Regarding claims 59 and 60, patent claims 12 and 13 disclose mammalian cells and CHO cells, respectively.
	Regarding claims 61 and 62, patent claim 1 does not teach the nicotinamide limitations as claimed.  However, Kim teaches that niacinomide (aka nicotinamide) supplementation in to the medium of CHO cell culture for production of recombinant proteins (abstract).  Further, Kim teaches that niacinomide improves cell viability and protein production (p. 40, col 2, last paragraph; p.41, paragraph bridging col 1 and 2).  As such it would have been obvious to an artisan of ordinary skill at the time of the invention to use nicotinamide in the medium of the composition of patent claim 1 to predictably arrive at the limitations of claims 61 and 62.  
Regarding claims 63-65, patent claim 1 discloses a NH4+ concentration of below 4mM or 10 mM.  As such, an ordinary artisan would understand that these ranges encompass below 10, 9, 8, 7, 6 mM (claim 63), 5, 4, 3, 2 mM (claim 64), or 1 mM (claim 65).

(3) Claims 46-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 14-17, 27-31, 33 and 35 U.S. Patent No. 9,834,594 B2 in view of Kim (Kim et al.  Cytotechnology 47:37-49, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instant claims.
	Regarding claim 46, patent claim 1 discloses a product by process comprising cell culture supernatant (i.e. composition) comprising a rVWF.  The process discloses wherein the NH4+ concentration of below 4 mM or 10 mM, wherein the ristocertin cofactor activity is of at least 30 mU /micrograms rVWF (i.e. a species of at least 0.5 IU/ml as claimed).  Paten claim 1 does not expressly disclose at least 20% of the isolated is present in a high molecule weight VWF of more than 10 dimers.  However, the process by which the supernatant in the patent is the identical process by which composition in instant claim 46 is made.  As such, inherently the supernatant should have  at least 20% of the isolated is present in a high molecule weight VWF of more than 10 dimers.  As such, patent claim 1 is an obvious species of instant claim 46.   Further patent claim 33 discloses at least 20% of the isolated is present in a high molecule weight VWF of more than 10 dimers.  Therefore, it also renders in claims 46 obvious.
	Regarding instant claims 47-48, patent claims 27-31 disclose the claims ristocertin cofactor activity as the instant claims.
	Regarding instant claim 49, patent claim 35 discloses the same limitations.
	Regarding claims 50-52, patent claim 1 discloses a NH4+ concentration of below 4mM or 10 mM.  As such, an ordinary artisan would understand that these ranges encompass below 10, 9, or 8 mM (claim 50), 7, 6, or 5 mM (claim 51), and 4, 3, 2, 1 mM (claim 52).
	Regarding claim 53, patent claim 2 recites the same limitations.
	Regarding claim 54, patent claim 3 recites the same limitations.
	Regarding claim 55, patent claim 1 discloses the culture solution comprising a cell culture medium and one or more cell as well as the copper component in the process language.  As such, instant claim 55 is an obvious variant of patent claim 1.
	Regarding claims 56 and 57, patent claims 14 and 15, respectively recite the same copper component limitations.
	Regarding claim 58, patent claim 10 discloses a protein free culture media.
	Regarding claims 59 and 60, patent claims 16 and 17 disclose mammalian cells and CHO cells, respectively.
	Regarding claims 61 and 62, patent claim 1 does not teach the nicotinamide limitations as claimed.  However, Kim teaches that niacinomide (aka nicotinamide) supplementation in to the medium of CHO cell culture for production of recombinant proteins (abstract).  Further, Kim teaches that niacinomide improves cell viability and protein production (p. 40, col 2, last paragraph; p.41, paragraph bridging col 1 and 2).  As such it would have been obvious to an artisan of ordinary skill at the time of the invention to use nicotinamide in the medium of the composition of patent claim 1 to predictably arrive at the limitations of claims 61 and 62.  
Regarding claims 63-65, patent claim 1 discloses a NH4+ concentration of below 4mM or 10 mM.  As such, an ordinary artisan would understand that these ranges encompass below 10, 9, 8, 7, 6 mM (claim 63), 5, 4, 3, 2 mM (claim 64), or 1 mM (claim 65).

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632